359 S.W.3d 565 (2012)
Cody N. WOLFRAM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73408.
Missouri Court of Appeals, Western District.
February 28, 2012.
Susan L. Hogan, for Appellant.
Theodore A. Bruce, for Respondent.
Before Division Three: JAMES M. SMART, Presiding Judge, VICTOR C. HOWARD and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Cody Wolfram appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Wolfram claims that the motion court clearly erred in denying his motion because he received ineffective assistance of counsel when counsel failed to call character witnesses on Wolfram's behalf at his sentencing hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).